Title: To George Washington from Jonathan Dayton, 23 April 1782
From: Dayton, Jonathan
To: Washington, George


                        Sir,
                            Elizabeth Town—April
                        
                        I have the honour and happiness of communicating to your Excellency the agreable and important news of the capture of the whole Island of Minorca the 17th of February by our allies and of the treaty offensive and defensive between France and the States of Holland which has been lately concluded. These events we learn from a vessel which has just arrived in a short passage from Lisbon and from which no other European news have yet transpired.Your Excellency has doubtless been made acquainted with the sailing of the young Prince, but whether he goes for Europe or only upon a cruize, is yet uncertain. The great uneasiness that for some time prevailed lest he should be carried off (which was the reason of the increase of the guards and patroles throughout the city) was the probable cause of his leaving it so speedily and unexpectedly.I am to acquaint your Excellency with the detention of Lieut. Thomas who went with a flag for the purpose of bearing and taking a receipt for, Your Excellency’s dispatches to Sir Henry Clinton agreable to a request of Mr Skinner Commissary General of prisoners, who conceived from the tenour of his letter it was your Excellency’s wish that an officer them. Lieut Thomas was sent for that particular purpose and was notwithstanding detained by the order of General Skinner upon pretence of retaliating for the detention  of two men traitors to the State who were seized upon by the civil authority some time since in town when no military post was held here. I enclose herewith the copy of General Skinner’s letter upon the subject for you Excellency’s perusal. I hope I have acted consistent with propriety & your Excellency’s approbation in stopping two British officers lately exchanged, on their way to New York until your Excellency’s pleasure is known. I have the honor to be your Excellency’s most obedt humble servt
                        
                            Jona: Dayton
                        
                    